Bell, Justice.
We granted certiorari in this case to consider the holding of our Court of Appeals that the applicants-condemnees could not avail themselves of the renewal provision of former OCGA § 9-2-61 (a), Ga. Laws 1967, pp. 226, 244, § 39.1 Adams v. Cobb County, 184 Ga. App. 879 (363 SE2d 260) (1987). Having reviewed this issue, we conclude that the court of appeals’ decision is correct. Accordingly, we affirm the judgment.

Judgment affirmed.


All the Justices concur, except, Smith and Weltner, JJ., who dissent.


 OCGA § 9-2-61 (a) formerly provided the law applicable to the renewal of actions dismissed because no written order had been entered in the actions for five years. Subsection (c) of OCGA § 9-2-60, as amended in 1984, Ga. L. 1984, pp. 597-599, now provides the law applicable to the renewal of such actions. OCGA § 9-2-61 (a) still provides the law applicable to the renewal of actions dismissed for other reasons.